NELSON, Circuit Justice.
It is insisted on the'part of the claimant, that the goods in question had been delivered to the consignees, in pursuance of the bill of lading, previous to the seizure; and that, in order to invalidate such delivery, and sustain this suit, a judicial condemnation of the goods for the forfeiture was necessary. I need not, however, stop to examine this question. The gravamen of the libel is, the non-delivery of the goods to the consignees, and this view of the case must be established, in order to sustain a recovery.
I have looked into the proofs upon this question, and concur with the court below, that the goods were in the exclusive possession and custody of the revenue officers, after they were discharged from the ship, until they were seized by the government; and that they were not delivered to the consignees at the time of the discharge, or at any time subsequently. On the contrary, the consignees were deprived of the assertion of any right or title to them, in consequence of their seizure by the government.
Several objections have been taken to the depositions returned on the execution of a commission on behalf of the libellants. I have looked into them, and am of opinion that they are not well founded. The objection that the commission was executed by but one of the commissioners, is answered by the terms of the commission, which conferred the power upon any one of them. Several formal objections to the return are answered by the 113th rule of the district court. And, as to the use of copies of papers instead of originals, on the trial, this was authorized by the stipulation of the proctors.
Prima facie evidence was given of 'the value of the goods at Rio Janeiro, and such evidence does not seem to have been controverted.
The decree below must be affirmed.